DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D for Figures 10-12 and 16 corresponding to claims 15-30 in the reply filed on 01/19/2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “708” in Figure 8 has been used to designate both a trough outlet and the container roof inlet. Also, reference character “1014” in Figure 11 has been used to designate both a beverage holder and first end of internal conduit, see paragraph [0074] identifying both beverage holder and first end of internal conduit. Also, reference character “1016” in Figure 11 has been used to designate both a beverage holder and what appears to be the second end of the internal conduit. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification refers to reference character “1018” in paragraphs [0062, 0074] however the reference character is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification in paragraph [0062] describes “The internal conduit 1012 may include a first end 1014 coupled to a beverage holder 1016 and a second end 1018 coupled to the water pump 308” when referencing Figure 11 and then paragraph [0074] recites “the internal conduit (such as internal conduit 1012) having a first end (such as 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: As discussed above with the conflicting terminology in paragraphs [0062] and [0074], claims 15 and 24 recite “the internal conduit having: a first end coupled to the pump; and a second end coupled to the beverage holder”. This is opposite to what is disclosed in paragraph [0062] which recites “The internal conduit 1012 may include a first end 1014 coupled to a beverage holder 1016 and a second end 1018 coupled to the water pump 308”. Therefore, it is unclear which ends of the internal conduit connect to the beverage holder and water pump causing the meaning of the terms used in the claims to not be apparent from the descriptive portion of the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the inlet sleeve” in line 8 however the claim has previously recited “at least one inlet sleeve” in line 8 rendering the scope of the claim unclear whether only one inlet sleeve is required or at least one inlet sleeve. 
Claim 15 recites “the bore wall” in line 10 however the claim has previously recited “at least one bore wall” in line 7 rendering the scope of the claim unclear whether only one bore wall is required or at least one bore wall.
Claim 15 recites “the beverage holder” in line 12 and the last line however the claim has previously recited “at least one beverage holder” in line 12 rendering the scope of the claim unclear whether only one beverage holder is required or at least one beverage holder.
Claim 17 recites “the beverage holder” however claim 15 has previously recited “at least one beverage holder” in line 12 rendering the scope of the claim unclear whether only one beverage holder is required or at least one beverage holder.
Claim 24 recites “the inlet sleeve” in lines 9-10 however the claim has previously recited “at least one inlet sleeve” in line 9 rendering the scope of the claim unclear whether only one inlet sleeve is required or at least one inlet sleeve. 
Claims not explicitly referenced are included in the 112(b) rejection for their dependency.
Allowable Subject Matter
Claims 15-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brochier (EP 0347286) – beverage cooling apparatus having surface, bore and pump to circulate water in an internal conduit system; Cheong (KR 100868971) - beverage holder coupled to cooled sleeve; Hangstrom (US 2,418,300) - beverage cooler with fluid circulation and overflow. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763